Citation Nr: 0209876	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  98-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for an ankle disorder.

4.  Entitlement to service connection for hypertension.

(An additional issue, entitlement to service connection for 
post-traumatic stress disorder (PTSD) will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claims for 
entitlement to service connection for back, bilateral knee, 
and bilateral ankle disorders, hypertension, and PTSD, as 
well as a claim for entitlement to nonservice-connected 
pension benefits.

In June 1999 the veteran appeared before the undersigned 
member of the Board in a videoconference hearing held at the 
RO.  

In September 1999, the Board remanded this matter for further 
development.  Such development has been accomplished and this 
case is now returned to the Board for further consideration.

The issue of entitlement to nonservice connected pension 
benefits was granted by a rating decision dated in September 
2001 and is no longer before the Board.

The Board is undertaking additional development on the matter 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing that claim.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The medical evidence of record does not demonstrate that 
the veteran's mild annulus bulge at L3-4 and mild disc 
protrusion at L5-S1 began in or are etiologically related to 
service.

3.  The medical evidence of record does not demonstrate that 
the veteran has a current knee or ankle disability.

4.  The medical evidence of record does not demonstrate that 
the veteran's hypertension began in service, manifested 
itself within one year of service discharge or is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  An ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Initial Matters

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  VA examinations were conducted, and 
copies of the reports associated with the file.  The veteran 
was afforded the opportunity to undergo a videoconference 
hearing before a Board member.  

The RO has attempted to obtain records from different VA 
medical providers in Mobile, Gulfport and Birmingham alleged 
to have treated the veteran from 1969 to 1999.  In October 
1999, responses to the AMIE requests revealed that the 
veteran had no appointments with these VA medical providers 
within this timeframe.  

In addition, in a letter dated in October 1999, the RO 
notified the veteran of the evidence that is necessary to 
substantiate his claims.  Based on his testimony that he had 
in his possession records of treatment as a military 
dependent, this letter, in part, requested the veteran 
provide copies of records in his possession of his treatment 
at the U.S. Army medical facilities as a dependent of a 
service member in the mid-1970's.  The veteran never 
responded to the RO's letter.   In addition, the RO informed 
the veteran in July 2000 and November 2001 Supplemental 
Statements of the Case of the information, medical evidence, 
or lay evidence necessary to support his claims.  

The Board also notes that the RO correspondence and SSOCs 
advised him of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran will not 
be prejudiced by its consideration of the merits of his 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  

II.  Factual Background

The veteran contends that he is entitled to service 
connection for a low back disorder, a bilateral knee 
disorder, an ankle disorder and hypertension.

Service medical records are negative for any evidence of back 
problems, knee problems, ankle disorder and hypertension 
except for one occasion in November 1967 when the veteran 
complained of a sore left lower leg and ankle.  The October 
1969 separation examination revealed normal musculoskeletal 
examination of the spine, lower extremities and feet.  The 
veteran's blood pressure reading recorded in the October 1969 
separation examination was 110/70.  The accompanying report 
of medical history likewise showed he denied having or having 
had recurrent back pain, trick or locked knee and high blood 
pressure.  

Cardiovascular, back and knee problems were first documented 
in VA treatment records dated in February 1997 when the 
veteran was seen for complaints of hypertension and pain in 
the low back and knees.  He reported that he had had 
hypertension for 20 years but had received no treatment for 
it.  He checked his blood pressure at the drug store.  Blood 
pressure readings of 178/120, 174/120 and 176/116 were 
recorded.  X-rays in February 1997 showed normal views of the 
lumbosacral spine, and CT scan in April 1997 showed mild 
annulus bulge at L3-4 and L4-5 and mild disc protrusion at 
L5-S1.  A physical therapy note in April 1997 shows a 
diagnosis of low back pain, disc bulge, and a TENS unit was 
provided the veteran.  In May 1997, the veteran was seen for 
chest pains and gave a history of hypertension with no other 
risk factors.  He was referred to cardiac catheterization, 
with a blood pressure reading of 134/86 shown on physical 
examination.  

In June 1997, the veteran underwent a VA orthopedic 
examination.  This examination report revealed the veteran's 
complaints of low back pain, knee pain and ankle pain, said 
to have begun shortly after returning from Vietnam.  No 
definite injury history was given for any of these areas.  
Physical examination revealed no significant findings other 
than some pain on motion of the back.  The diagnoses 
following physical examination were chronic lumbar syndrome 
with uncertain etiology and complaints of bilateral knee and 
ankle pain of uncertain etiology, with the examination noted 
as unremarkable at this time.  The June 1997 X-ray report of 
the lumbar spine, bilateral knees and bilateral ankles 
revealed normal findings of the knees and spine, in addition 
to evidence of an old healed trauma of the distal left 
fibula.  However, no acute abnormalities were shown.  Early 
diffuse osteopenia of the lumbar spine was suggested but the 
disc spaces were well maintained. 

In July 1997, the veteran underwent a VA general medical 
examination.  The general examination report noted a history 
of hypertension for which he was taking medication.  A review 
of the cardiovascular system revealed a history of heart 
disease, status post catheterization and status post 
percutaneous transluminal coronary angioplasty (PTCA) as well 
as the history of hypertension treated by medication.  The 
musculoskeletal portion of the examination was deferred to 
the orthopedic examination, although an examination of the 
feet showed normal findings.  The pertinent diagnosis on 
general examination was history of hypertension, controlled 
on medication.

VA treatment records from 1998 to 2002 primarily concern 
treatment for cardiovascular problems, psychiatric problems 
and diabetes.  These records do not show any complaints of or 
problems with his back, knees or ankles.  To the contrary, a 
May 1998 Mobile outpatient clinic record reveals normal 
findings on examination of the back and lower extremities.  
Hypertension is noted on several occasions, including in a 
March 2001 cardiac consult report, but there is no opinion 
linking it to active service.  

In June 1999, the veteran appeared before the undersigned 
member of the Board in a videoconference hearing held at the 
RO.  The veteran testified that he injured his back during a 
mortar attack that he said took place the last day he was 
stationed in Vietnam.  He alleged the attack blew him out of 
his bunk and onto the floor.  He admitted not seeking medical 
treatment afterwards, because he was eager to get out of 
Vietnam.  Regarding his ankles, he alleged that he injured 
one of his ankles during basic training, but could not 
remember the incident, or even which ankle was injured.  
Regarding his knees, he testified that he first sought 
treatment for his knees in the early 1970s.  

III. Discussion

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a chronic disease such as hypertension 
is manifest to a compensable degree within one year after 
separation from service, the disability may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).

1.  Low Back   

Regarding the claim for entitlement to service connection for 
a back disorder, the medical evidence does not reflect any 
lumbar spine anomalies prior to April 1997, when a mild 
annulus bulge at L3-4 and a mild disc protrusion L5-S1 were 
shown on CT scan.  Even assuming that the veteran sustained 
at least some back injury in service, consistent with the 
circumstances of his service as provided in 38 U.S.C.A. 
§ 1154(b), the Board notes that that provision only relaxes 
the standard of proof for showing the occurrence of disease 
or injury in combat circumstances; it does not obviate the 
need for presenting competent evidence of a nexus between the 
current disability and service.  Even conceding some injury 
to his back in service, there is still no post-service 
evidence of any continuity of back symptomatology extending 
from shortly after service to the present time.  The 
aforementioned disc pathologies were not shown until more 
than 27 year after service.  There is no competent medical 
evidence establishing an etiological link between the 
currently diagnosed disc protrusion to his active service.  
Based on a preponderance of the evidence, the Board must find 
that a grant of the veteran's claim for service connection 
for a lumbar spine disability is not warranted.

2.  Bilateral Knees, Ankles

As to the issues of service connection for a bilateral knee 
disability and an ankle disability, there is no competent 
medical evidence that the veteran currently has any 
disabilities of these claimed areas.  There is also no post-
service evidence of a knee or ankle disability.  With regard 
to the requirement of medically diagnosed current disability, 
the Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service- connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent medical evidence that the appellant currently has 
these disabilities, the Board must find that grants of the 
veteran's claims for service connection for a bilateral knee 
disability and an ankle disability are not warranted.

3.  Hypertension

The Board observes that the veteran has been diagnosed as 
having hypertension However, this disability was not shown to 
be diagnosed until the 1990's, decades after he was 
discharged from service.  In addition, there is no indication 
in the medical evidence of record that the veteran's 
hypertension was present in service or is etiologically 
related to an injury during service.  There is also no 
evidence of the hypertension having manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  As there is no competent medical evidence 
establishing an etiological link between the currently 
diagnosed hypertension and his active service, the Board must 
find that grant of the veteran's claim for service connection 
for this disability is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for an ankle disability is denied.

Service connection for hypertension is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

